Citation Nr: 0803492	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-39 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to January 2005 (with 
the exception of the period in which a temporary total rating 
was assigned).

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since April 1, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel



INTRODUCTION

The veteran had active service from February 1969 until 
February 1971, including combat service in Vietnam and is the 
recipient of several awards and decorations, to include the 
Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.

By a July 2003 rating decision, the RO awarded a temporary 
total rating effective March 24, 2003 to June 1, 2003 for the 
claim on appeal, after which time a 50 percent disability 
rating was effective.  During the pendency of this appeal, 
the RO also awarded a second temporary total rating effective 
January 24, 2005 until April 1, 2005 by a March 2005 rating 
decision, after which time a 50 percent rating was again 
effective.  Thereafter, by a June 2005 rating decision, the 
RO increased the disability rating for the veteran's PTSD 
from 50 to 70 percent, effective April 1, 2005.  

Since no higher award could be granted during the periods of 
time the veteran was awarded a temporary total rating, those 
periods are not for consideration in this appeal.  


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence shows that throughout the rating period on appeal 
his PTSD has been manifested by total occupational and social 
impairment due to gross impairment in thought processes, 
persistent hallucinations, grossly inappropriate behavior, 
and by a persistent danger of hurting himself and others.



CONCLUSIONS OF LAW

1.  For the period prior to January 2005, the criteria for a 
100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.21, 4.126, 4.130, Diagnostic Codes (DCs) 
9411, 9440 (2007).

2.  For the period since April 1, 2005, the criteria for a 
100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 4.21, 4.126, 4.130, DCs 9411, 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a 100 percent schedular 
rating for the veteran's PTSD, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duties to notify and assist is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (2007). Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2007).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007). 

As here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   However, 38 C.F.R. § 4.1 provides that, in 
evaluating a disability, such disability is to be viewed in 
relation to its whole recorded history.  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a
50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130. 

The veteran's claim of entitlement to an increased rating for 
PTSD was received in September 2003.  His PTSD has been rated 
as 50 percent disabling from December 2, 2000 to April 1, 
2005 (with two intervening temporary total rating periods 
from March 24, 2003 until June 1, 2003 and from January 24, 
2005 to April 1, 2005),  and as 70 percent disabling since 
April 1, 2005.  He asserts that he is entitled to a higher 
rating for each of these periods.  The Board will examine his 
entitlement to a higher rating for each period in turn.   

I.	Prior to January 2005

Based on a review of the record, the Board finds that a 100 
percent rating is warranted prior to January 2005.  For 
example, the competent evidence demonstrates that the veteran 
has gross impairment in thought processes and in 
communication.  Although VA outpatient treatment records 
dated 2002 to 2005, note that the veteran's speech was within 
normal limits, his speech was also described as unfocused, 
stammering, halting, vague, brief, and impressionistic.  

During VA examination in August 2002, it was noted that the 
veteran was cooperative and attentive and exhibited no 
unusual behavior or psychomotor activities.  However, 
subsequent VA treatment records dated in May 2003 reveal that 
he was having problems with attention and concentration, 
which was causing significant delays in his management of his 
day-to-day business affairs.  Moreover, while in the 
residential program, it was noted that his concentration was 
severely impaired. 

Indeed, there is a showing that the veteran's problems with 
speech and thought function have caused occupational and 
social impairment during the rating period on appeal that is 
contemplated under a 100 percent.  

Additionally, the record reflects that the veteran has had 
persistent auditory hallucinations and nightmares, which is a 
factor to be considered under a 100 percent evaluation for 
his PTSD.  

The evidence of record does not demonstrate any 
disorientation.  Rather, the VA examination reports stated 
that the veteran was oriented in all three spheres.  Further, 
treatment records from August 2002 indicate that the veteran 
had orientation to person, place and time within in normal 
limits that there his memory was intact.  During his VA 
examination in December 2003, the examiner noted that the 
veteran has alert and oriented.  

VA outpatient treatment records and examinations in 2002 and 
2003 consistently reflect that he appeared casually dressed 
and groomed.  Although, a VA outpatient treatment record 
dated October 2003 indicated that his clothing was dirty, it 
was also noted that this was atypical for the veteran.  
Therefore, the objective evidence does not reflect any 
neglect of personal hygiene.  Similarly, the veteran has not 
exhibited memory loss.  For instance, in the December 2003 VA 
examination, his memory for recent and remote events was 
adequate. 

On the other hand, there is a clear showing of grossly 
inappropriate behavior and that the veteran has been a 
persistent danger to himself and others.  For example, VA 
outpatient treatment records dated May 2002 note that the 
veteran acts impulsively, which lead to significant financial 
loss.  Most notably, VA treatment records dated July 2002 
describe an incident where he pursued an employee with a 
firearm and fired it at the employee several times.  Luckily, 
the firearm was not loaded; however, it was the veteran's 
intent to kill the fellow employee.  This act of violence 
occurred in reaction to an employee he believed had taken one 
of his vehicles.  Looking back, he said that he had no 
regrets about the situation, but he agreed not to look for 
bullets or purchase bullets for his firearm because of his 
tendency to respond impulsively.

Later, in a August 2002 VA examination, the veteran reported 
that he was doing "crazy things" and was concerned about 
his driving ability after he had ran a few red lights.  
Following those statements, in December 2002 he reported that 
he had threatened to shoot someone over a past debt and that 
he continued to have anger outbursts accompanied with poor 
judgment.  

Subsequently, at the December 2003 VA examination, the 
veteran indicated that he still had increasing difficulty 
controlling his anger and the examiner noted that his 
judgment was fair.  As a result of his inappropriate 
behavior, the veteran has isolated himself.  He explained in 
March 2003 that he avoids interactions with others because he 
fears he will loose control and harm someone.  

Recent treatment records dated in 2004 show that the veteran 
has reported few problems with anger or acting aggressively; 
however, it was also noted that he continues to have 
irritability and poor judgment.  

Not only does the competent evidence demonstrate that the 
veteran has acted impulsively and inappropriately by 
jeopardizing the safety of himself and others, but it also 
shows that veteran has suicidal ideation.  The Board 
acknowledges that he has denied any suicidal or homicidal 
intent in VA treatment records and at the December 2003 VA 
examination.  However, in March 2003 during his residential 
program, the veteran related that he had frequent thoughts of 
suicide.  Additionally, in October and November 2002 he 
expressed that he could not think of a reason to live, he 
could not see himself living much longer, and he was hopeless 
about the future. 

Based on the above, the Board finds that the veteran has 
experienced symptoms of total occupational and social 
impairment that would warrant a 100 percent rating for his 
PTSD.     

Additionally, VA treatment records reflect that the veteran 
has depressive symptoms that have affected his ability to 
function.  VA treatment records dated May 2002 and June 2003 
describe the veteran's mood as sad and depressed.  Moreover, 
treatment records dated in 2002 and 2003 indicate that the 
veteran has anxiety and depressive symptoms.  

Records dated in late 2003 and 2004, noted that his 
psychiatric complaints were worsening.  Similar findings were 
also made at the December 2003 VA examination where it was 
reported that over the past one to two years, the veteran has 
experienced increasing depressive symptomatology.

Not only do treatment records reflect depressive symptoms, 
but they also show that these symptoms have affected his 
ability to function.  For example, an August 2002 treatment 
record indicates that the veteran had poor judgment and 
needed to be told want to do because he had difficulty making 
decisions on his own.  Similarly, VA treatment records from 
2003 and 2004 reported that he doubted his ability to work 
because of his poor concentration and attention.  Moreover, 
the veteran was hospitalized in twice during the relevant 
period on appeal for treatment of PTSD.  

VA treatment records also consistently reflect that the 
veteran had difficulty adapting to stressful circumstances 
(including work or a worklike setting), which has caused 
occupational and social impairment as contemplated with a 100 
percent rating.  In November 2002 a VA treating physician 
noted that the veteran had moderate to severe occupational 
impairment.  The evidence reflects that he gets frustrated 
when others make demands of him and that he has lost 
employment over his verbal aggression.  On numerous occasions 
he reported increased problems at work.  Records also reveal 
that this eventually led him to isolate himself by working in 
a garage instead of driving a truck. 

In June 2003, he indicated that he had continued to have 
difficulty at work and that it worsened his psychiatric 
symptoms.  The veteran's spouse also described his 
occupational impairment in a statement dated December 2004.  

Moreover, the record reflects that the veteran has a severe 
inability to establish and maintain effective relationships, 
which has caused occupational and social impairment.  VA 
treatment records associated with the claims file reveal that 
the veteran has continuously experienced marital discord and 
that he had a strained relationship with his children.  

 Not only has he had continuous problems with relationships, 
he has also isolated himself socially by withdrawing from 
leisure activities and community events.  His spouse provide 
support for these symptoms in her December 2004 statement 
where she indicated that the veteran has continuously 
isolated himself ever since returning from Vietnam and that 
he will not participate with the family in community events.  
As such, in 2005, as part of his treatment program he was has 
assigned the goal of participating in more activities.  

Treatment records dated during the relevant time frame 
reflect Global Assessment of Functioning (GAF) scores between 
50 and 40.  GAF is a scale used by a mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)). 

In this regard, GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Additionally, scores ranging from 31 
to 40 indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

In this case, the evidence shows that the veteran had no 
friends with whom he interacted on a regular basis, that he 
spent the vast majority of his time in isolation, had marital 
problems, was not close to his children, avoided situations 
involving social interaction, had no recreational or leisure 
pursuits, acted grossly inappropriate, and persistently had 
hallucinations and placed himself and others in danger.  

While the veteran's memory was found to be intact, examiners 
consistently found his concentration to be impaired.  His 
ability to work has been demonstrated to be increasingly 
strained, such that he has had to change positions to one 
involving less interaction with coworkers.  

Based on the above findings, the Board finds that the 
veteran's disability more nearly approximates a 100 percent 
disability rating for PTSD, for the period prior to January 
2005.  His history demonstrates a total occupational and 
social impairment.  Therefore, a 100 percent rating is 
warranted.

II.	January 24, 2005 to April 1, 2005

By way of clarification, the Board notes that the veteran was 
hospitalized for treatment of PTSD from January 24, 2005 to 
March 31, 2005.  The RO granted a 100 percent rating (for the 
period of hospitalization), effective from January 24, 2005 
to April 1, 2005.  See 38 C.F.R.§ 4.29.  This issue is not on 
appeal.  Nonetheless, the 100 percent rating in effect during 
this period is the maximum rating possible under all 
potentially applicable rating criteria; the veteran cannot be 
awarded any more than 100 percent under scheduler criteria at 
any given time.  See 38 C.F.R. § 4.130.

III.	Since April 1, 2005

In essence, the Board has assigned a 100 percent rating for 
the veteran's PTSD for the entire time on appeal.  The final 
issue for the Board to address is whether he is entitled to a 
rating in excess of 70 percent for the period since April 1, 
2005.  

The Board has reviewed the evidence of record and finds 
support for the assignment of a higher disability evaluation 
for the period since April 1, 2005 since it continues to show 
that the veteran has total occupational and social 
impairment.  For example, the competent evidence demonstrates 
that the veteran has continued to have gross impairment in 
thought processes and communication.  The Board acknowledges 
that VA outpatient treatment records dated April and May 2005 
reflect that the content of the veteran's speech was vague 
and impressionistic.   

Although, a VA examiner found that there was no observable 
impairment in his thought process or communication during a 
May 2005 examination, his speech was reported to be slow and 
deliberate and his thought process were described as goal 
directed with an obsessional quality.  Based on these 
findings, there is a showing that the veteran continued to 
experience speech and thought impairment.

Regarding any persistent delusions or hallucinations, it is 
noted that the veteran reported in VA treatment records dated 
April and May 2005 and at his May 2005 VA examination that he 
experiences auditory hallucinations.  These records also 
reflect that he also continues to have nightmares, which 
often awaken him during the night.  During his VA examination 
in May 2005, he reported that his flashbacks and nightmares 
center on his combat experiences.  This evidence reflects 
that the veteran has continued to experience hallucinations 
persistently, as contemplated under the next-higher 100 
percent evaluation.  

Prior to April 1, 2005, the evidence reflected impulsive 
behavior on the part of the veteran that could be 
characterized as grossly inappropriate.  Since that time, the 
evidence indicates that his impulsivity is under control.  In 
his VA outpatient treatment records dated in May 2005, it is 
noted that he is not physically acting out his urges.  
Moreover, during the May 2005 VA examination the examiner 
found that he was able to protect himself from common 
dangers.    

VA outpatient treatment records and the May 2005 VA 
examination reflect that the veteran feels pessimistic and 
exhibits a hopeless attitude, but he denied any suicidal 
ideation.  Additionally, as stated above, recent treatment 
records demonstrate that the veteran has controlled his 
urges.  Therefore, the veteran's symptoms do not exhibit 
grossly inappropriate behavior or that he is a persistent 
danger to himself or others.   
 Likewise, the evidence does not show that the veteran 
experiences an intermittent inability to preform activities 
of daily living (including maintenance of minimal personal 
hygiene).  The Board acknowledges that during his examination 
he indicated that he does not do very much and just sits and 
stares most of the day.  However, treatment records and the 
May 2005 VA examination all indicate that the veteran 
appeared casually dressed and groomed. Therefore, neglect of 
personal appearance and hygiene was not found.  

There was also no evidence supporting any disorientation as 
to time or place. The VA examiner in May 2005 indicated that 
he was cooperative and attentive.  Moreover, during an April 
2005 treatment session, the veteran listed things that he had 
to do around the home and business, indicating that he was 
aware and oriented.  

It is also not shown that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  For 
instance, the VA examiner in May 2005 found that his memory 
was grossly intact for recent and remote events.  

However, the VA examiner indicated that his current symptoms 
markedly interfere with social and occupational functioning 
and that he has difficulty carrying out routine activities, 
difficulty working efficiently, and difficulty tolerating 
stressful situations.  Moveover, the examiner noted that the 
veteran is unemployable due to his psychiatric symptoms and 
that he is severely deficient in psychosocial and industrial 
functioning.  The examiner concluded that his psychiatric 
symptoms make the veteran unemployable unless placed in a 
structured supportive work environment that directly 
addresses his emotional needs and offers psychosocial 
support.  Moreover, the examiner noted that the veteran 
continues to have marital discord, social isolation, and is 
estranged from his family members.  

Furthermore, the evidence of record since April 1, 2005 
reflects that the veteran's GAF scores have been at 45 and 
46.  Given the symptoms experienced by him that are 
associated with the low GAF scores ranging from 46 to 45, 
including his inability to keep a job, a 100 percent rating 
is warranted.  

Indeed, as already discussed, there is evidence of the kinds 
of symptoms that would meet the criteria for he next-higher 
rating.  The Board finds the veteran's disability 
approximates a 100 percent disability rating for PTSD for the 
period since April 1, 2005.  His history demonstrates clear 
occupational and social impairment and he has been shown to 
have gross impairment in thought processes or communication, 
persistent hallucinations, and that he experiences a severe 
deficit in psychosocial and industrial functioning due to his 
psychiatric symptoms.    

In sum, the overwhelming majority of the criteria associated 
with the next-higher 100 percent evaluation for PTSD since 
April 1, 2005 has been demonstrated in the record.  


ORDER

A 100 percent rating for PTSD is granted for the period prior 
to January 2005 and since April 1, 2005, subject to the law 
and regulations governing the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


